DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 14-20, drawn to cup can, classified in 2543/00435.
II. Claims 9-13, drawn to resealable top, classified in B65D43/0229.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination recites the cap having a top flange having an inner edge, a first wall extending vertically downward from the inner edge of the top flange of the cap, an outer surface having a plurality of tabs, and a handle extending between the first wall of the cap and across the bottom wall which are not required by the combination.  The subcombination has separate utility such as a paper weight.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search for each Invention employing different search queries exists.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:

Species 1 directed to figures 1-19 and 30-31
Species 2 directed to figures 20-24
Species 3 directed to figures 25-29

The species are independent or distinct because as disclosed the species have mutually exclusive characteristics for each identified species, bottom wall level with tabs distinct to species 1, a annular groove distinct to species 2, and a pivoting handle 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5-8, 14-17, and 20 are generic to Invention I and no claims are generic to Invention II.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Extensive searches for the distinct characteristics of each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Gary Eastman on 23 March 2021 a provisional election was made without traverse to prosecute the invention of Group I, Species I, claims 1, 3-8, 14-17, and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 9-13, and 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Drawings
The drawings were received on 22 June 2020.  These drawings are acceptable.
The drawings are objected to because they are replete with issues. Due to the numerous issues the following list is not exhaustive.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Tab numbering has been modified between the different views.  See fig. 11 vs. 12 for example.
Thread numbering has been modified between the different views.  See fig. fig. 3 vs 6 for example.
Reference numbers interfere with text.  See fig. 13.
Most indications of width, height, and length are inaccurate.
Singular reference characters have been used to indicate multiple structures, see reference character “184” for example which has been used to designate both handle height and handle length.  
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V. 
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because lead lines must originate in the immediate proximity of the reference character and extend to the feature. MPEP 608.02 V.  See reference character 314 of figure 27 whose lead line does not extend to the outer edge for example and reference character 106 of figure 31 whose lead line does not extend to the outer edge of the top flange.
Persuant to 37 C.F.R. 1.121(d)(2) the examiner requires marked-up copy of any amended drawing figure.

	
Specification
The disclosure is objected to because reference character “103” has been used to designate width of the top flange, length of the can lid, and height of the can lid.  
The disclosure is objected to because reference character “160” has been used to designate both wall and first wall.  
The disclosure is objected to because reference character “316” has been used to designate both height and top flange.  
The disclosure is objected to because reference character “184” has been used to designate both length and height.  

Claim Objections
Claim 4 is objected to because of the following informalities:  “between the first wall across the bottom wall”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “cold rolling a crimping an outer edge”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “between the first wall across the bottom wall”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 14-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 5 of “a plurality of tabs configured to engage the plurality of threads to seal the opening of the can lid” is led to be indefinite.  It is unclear if the tabs and threads seal the opening or if the opening is sealed upon engagement of the tabs and threads.  In light of the original disclosure the claim will be interpreted as the latter.  Further clarification and correction is required.
The limitation of claim 14 of “a full aperture opening” is led to be indefinite as the metes and bounds of this structure are unclear.  The original specification does not provide indication as to what the structure of a full aperture opening encompasses.  In order to give the claim its broadest most reasonable interpretation a full aperture opening will be interpreted as an opening which extends fully through the structure of the can lid.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zabaleta (US 20140042164).
Claim 1:  Zabaleta discloses a beverage container 10 (cup can), comprising: a can having a can body with an interior cavity; a can lid 16 attached to the can body; and a cap 20 configured to removably attach to the can lid 16, wherein the can lid 16 comprises an opening, formed after score line 26 has been fractured, configured to allow access to the interior cavity, wherein the cap 20 comprises a grip element 48 (handle) to facilitate attachment of the cap 20 to the can lid 16 and removal of the cap 20 from the can lid 16, and wherein the cap 20 is configured to seal the opening of the can lid 16 when the cap 20 is attached to the can lid 16 (see fig. 3, 13B).  
Claim 3:  Zabaleta discloses the cap 20 further comprises a top flange, first wall extending vertically downward from the top flange, and a bottom wall extending horizontally inward from the first wall (see annotated fig. 13A below).

    PNG
    media_image1.png
    266
    563
    media_image1.png
    Greyscale

Claim 4:  Zabaleta discloses the grip element 48 (handle) extends between the first wall across the bottom wall (see annotated fig. 13A above).  
Claim 14:  Zabaleta discloses beverage container 10 (cup can), comprising: a can having a can body with an interior cavity; a can lid 16 having an opening, formed after score line 26 has been fractured, and a top flange, the can lid 16 attached to the can body by crimping an outer edge of the top flange to an open end of the can body; and a cap 20 configured to removably attach to the can lid 16, wherein the opening of the can lid 16 provides a full aperture opening into the can body, and wherein the cap 20 is configured to removably attach to the can lid 16, sealing the opening of the can lid 16 (see fig. 3, 13B, and annotated fig. 13A above).  
Examiner notes cold rolling is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even 
Claim 15:  Zabaleta discloses the cap 20 being configured to removablySerial No. 16/777,297Page 5 of 7 attach to the can lid 16 by being screwed onto the can lid 16 (see fig. 13B).  
Claim 16:  Zabaleta discloses the cap 20 sealings the opening of the can lid 16 with a quarter turn of the cap 20 (see P. 0064).  
Claim 17:  Zabaleta discloses the cap 20 comprising a grip element 48 (handle) to facilitate attachment of the cap 20 to the can lid 16 and removal of the cap 20 from the can lid 16 (see fig. 3).  
Claim 19:  Zabaleta discloses the cap 20 further comprises a top flange, first wall extending vertically downward from the top flange of the cap 20, and a bottom wall extending horizontally inward from the first wall, and wherein the grip element 48 (handle) extends between the first wall across the bottom wall (see annotated fig. 13A above).  

Claim(s) 14, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pottle (US 2559658).
Claim 14:  Pottle discloses a sheet metal can A (cup can), comprising: a can having a body member 11 (can body) with an interior cavity; an end member 12 (can lid) having an opening 14 and a top flange, the end member 12 (can lid) attached to the body member 11 (can body) by crimping an outer edge of the top flange to an open end of the body member 11 (can body); and a cover B (cap) configured to removably attach to the end member 12 (can lid), wherein the opening 14 of the end member 12 (can lid) 
Examiner notes cold rolling is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Claim 15:  Pottle discloses the cover B (cap) being configured to removablySerial No. 16/777,297Page 5 of 7 attach to the end member 12 (can lid) by being screwed onto the end member 12 (can lid) (see fig. 1).  
Claim 20:  Pottle discloses all edges of the end member 12 (can lid) being smooth (see fig. 1 and C. 2 L. 3-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottle (US 2559658) further in view of Zabaleta (US 20140042164).
Claim 1:  Pottle discloses a sheet metal can A (cup can), comprising: a can having a body member 11 (can body) with an interior cavity; an end member 12 (can lid) attached to the body member 11 (can body); and a cover B (cap) configured to removably attach to the end member 12 (can lid), wherein the end member 12 (can lid) comprises an opening 14 configured to allow access to the interior cavity, and wherein the cover B (cap) is configured to seal the opening 14 of the end member 12 (can lid) when the cover B (cap) is attached to the end member 12 (can lid) (see fig. 1-3).  
Pottle discloses the claimed invention except for the cap comprises a handle to facilitate attachment of the cap to the can lid and removal of the cap from the can lid.
Zabaleta teaches a cap 20 comprising a grip element 48 (handle) (see fig. 3 and 13A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the cover B (cap) of Pottle with a grip element 48 (handle), as taught by Zabaleta, in order to provide it with an ergonomic means for a user to apply force for removal and attachment of the cover B (cap).
Claim 3:  The combination discloses the cover B (cap) further comprising a flange wall section 27 (top flange), upright annular wall section 26 (first wall) extending vertically downward from the flange wall section 27 (top flange), and a countersunk panel wall 25 (bottom wall) extending horizontally inward from the upright annular wall section 26 (first wall) (see fig. 1).  

Claim 5:  The combination discloses the end member 12 (can lid) comprising a plurality of locking lugs 34 (threads) with thread surfaces 38, and wherein the cover B (cap) comprises a plurality of locking lugs 35 (tabs) configured to engage the plurality of locking lugs 34 (threads) to seal the opening 14 of the end member 12 (can lid) (see fig. 1-3).
Claim 6:  The combination discloses four locking lugs 34 (threads) and four locking lugs 35 (tabs) (see C. 3 L. 15).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottle (US 2559658) and Zabaleta (US 20140042164) as applied to claim 6 above, and further in view of Manley (US 20060151422).
Claim 7:  The combination discloses the claimed invention except for the cap sealing the opening of the can lid with a quarter turn of the cap.
Manley teaches a cap 131 with four equally spaced inwardly facing lugs 138 which engage thread 63 on the neck of the bottle, where cap 131 is turned though a quarter turn to press dished washer 130 to seal (see fig. 8a-d and P. 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engagement of the locking lugs 34 (threads) and four locking lugs 35 (tabs) to seal after a quarter turn, as taught by Manley, in order to decrease the force required to seal the cover B (cap) as it is done 
Claim 8:  The combination discloses the end member 12 (can lid) comprising a top flange curved and crimped to the body member 11 (can body), forming a sealing surface between the end member 12 (can lid) and the body member 11 (can body) (see fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 with prior art directed to caps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLAN D STEVENS/Primary Examiner, Art Unit 3736